 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10                                                       No. 1:18-CV-1353
      DANIEL RYAN FAVREAU HAIGHT,
11
                         Plaintiff,
12                                                       STIPULATION AND ORDER FOR AWARD
             v.                                          AND PAYMENT OF ATTORNEYS FEES
13                                                       PURSUANT TO THE EQUAL ACCESS TO
      ANDREW SAUL,                                       JUSTICE ACT (28 U.S.C. §2412(d))
14    COMMISSIONER OF
      SOCIAL SECURITY,
15
                         Defendant.
16

17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20   attorneys, subject to the approval of the Court, that Daniel Haight (Plaintiff) be awarded attorney
21   fees pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. §2412 (d), in the amount of
22   four thousand eight hundred twenty-four dollars and twenty-nine cents ($4,824.29). This
23   represents compensation for legal services rendered on behalf of Plaintiff by counsel in
24   connection with the above-captioned civil action.
25          After the Court issues an Order for EAJA fees to Plaintiff, the government will consider
26   the matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v.
27   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
28
 1   attorney fees are subject to any offset allowed under the United States Department of the

 2   Treasury’s Offset Program. After the Order for EAJA fees is entered, the government will

 3   determine whether they are subject to any offset.

 4           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines

 5   that Plaintiff does not owe a federal debt subject to offset, then the government shall cause the

 6   payment of fees approved to be made payable to Melissa Newel or Newel Law (collectively

 7   “Plaintiff’s counsel”), pursuant to the assignment executed by Plaintiff. Any and all payments

 8   made shall be delivered to Plaintiff’s counsel.

 9           This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA

10   attorney fees and does not constitute an admission of liability on the part of Defendant under

11   EAJA. Payment of the agreed amount shall constitute a complete release from, and bar to, any

12   and all claims that Plaintiff and/or Plaintiff’s counsel may have relating to EAJA attorney fees in

13   connection with this action. This award is without prejudice to the rights of Plaintiff’s counsel to

14   seek Social Security Act attorney fees under 42 U.S.C. §406(b), subject to the provisions of the

15   EAJA.

16
                                                           Respectfully submitted,
17
     Dated: August 28, 2019                                NEWEL LAW
18

19
                                                   By:     Melissa Newel
20                                                         Melissa Newel
                                                           Attorney for Plaintiff
21                                                         DANIEL HAIGHT
22

23   Dated: August 28, 2019                                MCGREGOR W. SCOTT
                                                           United States Attorney
24                                                         DEBORAH LEE STACHEL
                                                           Regional Chief Counsel, Region IX
25                                                         Social Security Administration
26
                                                   By:     Ellinor R. Coder*
27                                                         ELLINOR R. CODER
                                                           (Authorized by email dated 08/26/2019)
28                                                         Special Assistant U.S. Attorney
 1   Attorneys for Defendant
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
 1                                                  ORDER
 2            It is hereby ordered that, pursuant to 28 U.S.C. § 2412, fees in the amount of four
 3
     thousand eight hundred twenty-four dollars and twenty-nine cents ($4,824.29) be awarded subject
 4
     to the terms of the above stipulation.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      August 31, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11
     No. 204
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
